Citation Nr: 1700028	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-35 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1965 to March 1967.  This case comes before the Board of Veterans' Appeals (Board) from a Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) rating decision in May 2011 that (1) denied service connection for bilateral hearing loss, (2) denied service connection for tinnitus, and (3) denied service connection for prostate issues.  The Veteran has only appealed the issues of entitlement to service connection for bilateral hearing loss and tinnitus. 

In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1. The Veteran has a current bilateral hearing loss disability which is related to his service.

2. The Veteran's tinnitus is reasonably shown to be related to active service.


CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. 38 C.F.R. § 3.303 (a).

When a chronic condition (including sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303 (b).  Certain chronic diseases (including sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss. 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

The Veteran reports that he incurred bilateral hearing loss and tinnitus as a result of in-service noise exposure from loud noises.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) while on active duty was communication specialist.  Therefore, in-service noise exposure is conceded.

The service treatment records (STRs) do not include any complaints of hearing loss or tinnitus.  

On March 1965 service induction examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-10
5
5
LEFT
-5
-10
-10
-10
0

The Veteran reported he had had ear, nose or throat trouble.

On February 1967 service separation examination audiological examination, puretone thresholds were:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
10
LEFT
15
10
10
5
0

His ears were evaluated as normal.  The Veteran reported he had had ear, nose or throat trouble.

Private medical treatment records between March 2007 and January 2010 show the Veteran reporting difficulty hearing since March 2007.  He received hearing aids in July 2007, but his difficulties hearing continued as he did not always wear them due to his active lifestyle. 

On a March 2007 private audiological examination, puretone thresholds were:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
40
45
LEFT
35
25
25
40
50

Speech audiometry was not performed. 

On a November 2010 private audiological examination, puretone thresholds were:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
45
55
LEFT
20
35
15
50
50

Speech audiometry revealed speech recognition ability of 100 percent in each ear; however there is no indication whether it was performed using the Maryland CNC test.  Bilateral mild to moderate sensorineural hearing loss was diagnosed.  The private audiologist also noted that the Veteran's hearing has been stable since a May 2007 audiogram.  

On March 2011 VA contract audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
45
50
LEFT
35
10
15
45
55

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The examiner noted the request for a VA examination indicated that the Veteran was treated for left ear hearing loss in service, but that there was no record found in his claims file and hearing test on entry and exit from service indicate normal hearing bilaterally.  The Veteran reported constant buzzing in both ears and gradual bilateral hearing loss, with difficulty hearing in background noise; hearing the television or on the telephone; hearing his spouse; and in hearing high-pitched tones.  He reported first noticing his hearing loss in the 1990s and the onset of tinnitus in the 1990s as well.  The examiner noted noise exposure in service from artillery, mortars, small weapons, rifles, and aircraft/jet engines, and that no earing protection was provided.  The examiner also noted no occupational noise exposure.  Bilateral sloping mild to severe sensorineural hearing loss and associated subjective tinnitus was diagnosed.  The examiner opined that the Veteran's hearing loss and tinnitus are less likely as not caused by or a result of acoustic trauma during service because the onset of hearing loss and tinnitus was not reported until decades after separation from service; "hearing loss has a high frequency slope, but there is no noise notch present" and age induced hearing loss could not be ruled out as a contributing factor; and hearing evaluations at entry and separation were within normal limits, and no significant threshold shifts were noted on separation.   

In his December 2013 appeal, the Veteran explained that, at the March 2011 VA examination, he had reported that his tinnitus began in the 1990s because he thought he was being asked when the tinnitus became very noticeable.  He also described that while in Vietnam he worked repairing communication equipment and had to fly on a helicopter where weapons where often fired and he was never given hearing protection.

On a December 2013 private audiological examination, puretone thresholds were:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
30
50
65
LEFT
25
20
20
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear; however there is no indication whether it was performed using the Maryland CNC test.  The Veteran reported having tinnitus and not being able to fly due to the extreme pain he gets from the change in pressure.  The doctor of audiology who reviewed the examination noted he wears hearing aids in both ears.  She diagnosed moderate, mixed hearing loss in the right ear with a sloping high frequency hearing loss, and moderate high frequency hearing loss in the left ear.  

In the August 2016 videoconference hearing, the Veteran testified that after he returned from Vietnam he was assigned to the west coast headquarters for communications for his last six months of service.  He worked in a large room with 50 or 60 teletype machines, and loud music from the radio was played in the room to drown out the teletype machines.  He testified that after he would leave the room his would continue to have ringing in his ears from the music, and that this ringing has continued since service.  He also testified that after returning from service he would sometimes have difficulty hearing his friends talking and they would make fun of him for it.

In an October 2016 letter, the Veteran's private physician described he had treated the Veteran for hearing loss and tinnitus since December 2014, and that when beginning treatment for sudden left ear hearing loss, the Veteran had reported experiencing chronic symmetric hearing loss and tinnitus for at least 10 years.  The physician opined that based on his review of the records and the Veteran's history of noise exposure from military service the Veteran's hearing loss and tinnitus are more likely than not linked to his time in service.  

Hearing loss

The Board notes that there is medical evidence of record both in support of, and against, a finding that the Veteran's hearing loss is related to his active duty service.  The Board must analyze the credibility and probative value of evidence, account for the persuasiveness of evidence, and provide reasons for rejecting material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In this case, the Board finds that the March 2011 VA examination is inadequate because it was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) ("An opinion based upon an inaccurate premise has no probative value.").  The examiner noted that there were no significant threshold shifts at separation.  However, a comparison of the Veteran's service induction and separation examinations show a shift from better than average hearing on entry into service to a worse than average hearing at separation on 5 puretone thresholds.

Therefore, the only competent medical evidence of record is the private medical opinion in support of the claim.  The private opinion is based on a familiarity with the facts of the Veteran's service and personnel record, and (most importantly), supported by a clear rationale explaining the reasoning behind the medical conclusions.  Accordingly, the medical and lay evidence weighs in favor of finding that the Veteran's hearing loss is related to his military service and that service connection is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran has reported experiencing ringing in his ears during service from gun fire and loud music, and that the ringing in his ears has persisted since service.

Lay testimony is competent to establish the presence of observable symptoms and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptoms sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, in this case, the Board finds that the Veteran's statements of his in-service noise exposure and tinnitus beginning in service are competent and credible lay evidence that his current tinnitus began during active duty, and has existed since that time.

The Board acknowledges the negative March 2011 VA opinion however, as explained above, this examination is inadequate and cannot be assigned probative value.  In-service noise exposure has been established and the Veteran's lay statements provide sufficient evidence that his tinnitus began in service and has continued since that time.  See Jandreau, 492 F.3d at 1372.  Accordingly, the Board finds that the evidence is at least in equipoise that the Veteran's tinnitus is related to his active military service.  Resolving any doubt in the Veteran's favor, therefore service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.





ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


